DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on September 9th 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, all elements of an assembly are in some way coupled to one another. Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann et al (US 6,422,616).

Regarding claim 1, Wortmann et al. discloses A hood latch device for a vehicle, comprising: a base (34; Wortmann et al.) secured to a vehicle body member (motor vehicle compartment, Abstract; Wortmann et al.); 
a safety hook (24; Wortmann et al.), a pawl (20; Wortmann et al.) and a claw (rachet 22; Wortmann et al.), each of which is rotatably coupled to the base;
 a first spring (28; Wortmann et al.) coupled to the safety hook and to the pawl (c.3, l.50; Wortmann et al.); and 
a second spring (30; Wortmann et al.) coupled to one side of the base and to the claw.

Regarding claim 2, Wortmann et al. discloses The hood latch device according to claim 1, wherein one end of the pawl (76 end; Wortmann et al.) penetrates (penetrating the base and protrudes forward from the base, and wherein the one end of the pawl, that protrudes forward from the base, is connected with a cable (c.4, l.5-14, Bowden cable; Wortmann et al.).

Regarding claim 3, Wortmann et al. discloses The hood latch device according to claim 1, wherein one end (annotated Fig.4; Wortmann et al.) of the pawl penetrates the base and protrudes (Fig.4; Wortmann et al.) forward from the base, and wherein the one end of the pawl, that protrudes forward from the base, is coupled (assembly is coupled with elements of the assembly) with a first end of the first spring.

    PNG
    media_image1.png
    773
    541
    media_image1.png
    Greyscale

Annotated Figure taken From Wortmann et al. (US 6,422,616)



Regarding claim 4, Wortmann et al. discloses The hood latch device according to claim 1, wherein the base includes a guide aperture (48; Wortmann et al.) cut along a rotation path of the pawl, and wherein one end of the pawl protrudes forward from the base through the guide aperture formed in the base.


Regarding claim 5, Wortmann et al. discloses The hood latch device according to claim 1, wherein the first spring (28; Wortmann et al.) is a tension (defined as any spring having a coil spring) spring that provides an elastic force to the safety hook and the pawl to maintain the safety hook and the pawl in contact with each other in a locked state.

Regarding claim 6, Wortmann et al. discloses The hood latch device according to claim 1, wherein the second spring is a tension spring (defined as any spring having a coil spring) ) that is coupled (any attachment) to one side of the base and to the claw (Fig.1; Wortmann et al.) while being extended in a transverse direction, and wherein, when a locked state is released by rotation of the pawl, the claw is rotated by a restoring force of the second spring to raise a striker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wortmann et al (US 6,422,616)

Regarding claim 7, Wortmann et al. makes obvious The hood latch device according to claim 1, wherein the safety hook is coupled to a front surface (note recitation of direction without a frame of reference is essentially meaningless) of the base via a first pin (66 Wortmann et al) to be rotatable relative to the base, and wherein the pawl (20; Wortmann et al.)  and the claw (22; Wortmann et al.) are coupled to a rear surface of the base via a second pin, respectively, to be rotatable relative to the base and to be in contact with each other.
Wortmann et al. discloses the claimed invention except for and a third pin.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify any number of pins for the purpose of strengthening and distributing mechanical load of an assembly, since mere duplication of the essential working parts of a device involves only routine skill in the art

Regarding claim 8, Wortmann et al. makes obvious The hood latch device according to claim 7, wherein one end of the pawl protrudes (annotated; Fig.4 Wortmann et al.) forward from the base through the base and is disposed at a first side of the first pin (Fig.1 ; Wortmann et al.), wherein a first end (annotated Fig. 1; Wortmann et al.) of the first spring is coupled to the one end of the pawl that is disposed at the first side of the first pin, wherein a second end of the first spring (annotated Fig. 1; Wortmann et al.) is coupled to a predetermined portion of the safety hook that is disposed at a second side of the first pin, and wherein the second end of the first spring, coupled to the safety hook, is disposed at a higher (taken as different) position than the first end of the first spring, coupled to the pawl, with respect to the first pin.

    PNG
    media_image2.png
    451
    663
    media_image2.png
    Greyscale

Annotated Figure taken from Wortmann et al (US 6,422,616)


Regarding claim 9, Wortmann et al. makes obvious The hood latch device according to claim 7, wherein the base includes a first locking slot (annotated Fig. 1; Wortmann et al.) into which a striker is inserted, the safety hook includes a hook portion (86; Wortmann et al.)  for opening or closing an entrance of the first locking slot in response to rotation of the safety hook, the pawl includes a locking protrusion (annotated Fig. 1; Wortmann et al.) that protrudes toward the claw, and the claw includes a second locking slot into which the striker is inserted and a locking recess into which the locking protrusion of the pawl is inserted.

Regarding claim 10, Wortmann et al. makes obvious The hood latch device according to claim 8, wherein the second pin and the third pin are disposed above the first pin to be spaced apart (Fig.1 spaced apart 66, 68; Wortmann et al.) from each other in a transverse direction, wherein the second spring is disposed above (above without a frame of reference is a relative term, essentially meaningless) the first pin and below the second and third pins (duplication see claim 7), and wherein a first end of the second spring is coupled (broadly part of the assembly) to a portion of the base that is disposed outside the second pin and a second end of the second spring is coupled to a portion of the claw (22, 30 Fig.1; Wortmann et al.) that is disposed outside the third pin while the second spring is extended in length (spring 30 has 3 dimensions and therefore extends along the axis as shown in Fig. 1Wortmann et al.) in the transverse direction.

Regarding claim 11, Wortmann et al. makes obvious The hood latch device according to claim 9, wherein, when the locking protrusion of the pawl is inserted into the locking recess in the claw annotated Fig. 1; Wortmann et al.), the striker is concurrently inserted both into the first locking slot and into the second locking slot to maintain a locked state(striker 50, Fig.8 Wortmann et al.), and the second spring is coupled to one side (any side, for example the face of the inside) of the base and to the claw while being extended in length in a transverse direction to store an elastic force (when deflected, Spring dimension changes).

Regarding claim 12, Wortmann et al. makes obvious The hood latch device according to claim 9, wherein, when the locking protrusion is separated from the locking recess in the claw by rotation of the pawl and the locked state is released (Fig.7; Wortmann et al.), the claw is rotated by a restoring force of the second spring, and the striker is raised and released from the second locking slot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. L. N./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675